IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

MICHELLE BORK,                        NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Appellant,                      DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D15-4384

JEFF D. BORK,

      Appellee.


_____________________________/

Opinion filed September 6, 2016.

An appeal from the Circuit Court for Santa Rosa County.
David Rimmer, Judge.

Ross A. Keene, Ross Keene Law, P.A., Pensacola, for Appellant.

Brian P. North, Kenny Leigh & Associates, Fort Walton Beach, for Appellee.




PER CURIAM.

      In this appeal, the former wife, Michelle Bork, appeals from the trial court’s

rulings on the duration and amount of alimony and on attorney’s fees in the final

judgment dissolving her fourteen-year marriage with the former husband, Jeff Bork.

We affirm on all issues except the amount of the alimony award. As argued by the
former wife, the face of the record reflects a clear error in the financial information

utilized by the trial court in setting the alimony amount. The trial court found that

the former husband’s net income was $7,052.88 based on his June 23, 2015,

amended Financial Affidavit. However, this net amount is the result of a deduction

of the temporary alimony award to the former wife in the amount of $3,500. Since

the temporary alimony award was in place only until the final hearing, the former

husband’s net monthly income should have been adjusted and increased by the

temporary award amount before calculating the former wife’s alimony amount. As

a result, the trial court’s finding concerning the former husband’s net monthly

income is not supported and requires reversal.

      Accordingly, we reverse and remand for correction and further consideration

as to the appropriate alimony amount to be awarded to the former wife.



AFFIRMED in part, REVERSED AND REMANDED in part.

RAY, MAKAR, and OSTERHAUS, JJ., CONCUR.




                                          2